

NONQUALIFIED STOCK OPTION AGREEMENT


THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
date set forth on Schedule I hereto (the “Grant Date”), by and between the
issuer identified in Schedule I hereto (the “Company”), and the recipient (the
“Grantee”) of an Award of Options granted by the Plan Administrator (as defined
in Schedule I hereto) as set forth in this Agreement.
The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan. Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.
Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Options to the
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee with additional remuneration for services
rendered, to encourage the Grantee to remain in the service or employ of the
Company or its Subsidiaries and to increase the Grantee’s personal interest in
the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Base Price” means, with respect to each type of Common Stock for which Options
are granted hereunder, the amount set forth on Schedule I hereto as the Base
Price for such Common Stock, which is the Fair Market Value of a share of such
Common Stock on the Grant Date.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Common Stock” has the meaning specified in Schedule I hereto.
“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Options” has the meaning specified in Section 2.
“Option Share” has the meaning specified in Section 4(c)(i).
“Option Termination Date” has the meaning specified in Schedule I hereto.
“Plan” has the meaning specified in the recitals of this Agreement.



--------------------------------------------------------------------------------



“Plan Administrator” has the meaning specified in Schedule I hereto.
“Required Withholding Amount” has the meaning specified in Section 5.
“Section 409(A)” has the meaning specified in Section 21.
“Term” has the meaning specified in Section 2.
“Unvested Fractional Option” has the meaning specified in Section 3(b).
“Vesting Date” has the meaning specified in Section 3(a).
“Vesting Percentage” has the meaning specified in Section 3(a).
2.    Award. Pursuant to the terms of the Plan and in consideration of the
covenants and promises of the Grantee herein contained, the Company hereby
awards to the Grantee as of the Grant Date nonqualified stock options to
purchase from the Company at the applicable Base Price the number and type of
shares of Common Stock authorized by the Plan Administrator and set forth in the
notice of online grant delivered to the Grantee pursuant to the Company’s online
grant and administration program, subject to the conditions and restrictions set
forth in this Agreement and in the Plan (the “Options”). The Options are
exercisable as set forth in Section 3 during the period commencing on the Grant
Date and expiring at the Close of Business on the Option Termination Date (the
“Term”), subject to earlier termination as provided in Section 7 below. No
fractional shares of Common Stock will be issuable upon exercise of an Option,
and the Grantee will receive, in lieu of any fractional share of such Common
Stock that the Grantee otherwise would receive upon such exercise, cash equal to
the fraction representing such fractional share multiplied by the Fair Market
Value of one share of such Common Stock as of the date on which such exercise is
considered to occur pursuant to Section 4.
3.    Conditions of Exercise. Unless otherwise determined by the Plan
Administrator in its sole discretion, the Options will be exercisable only in
accordance with the conditions stated in this Section 3.
(a)    Except as otherwise provided in Section 10.1(b) of the Plan, the Options
may be exercised only to the extent they have become exercisable in accordance
with the provisions of this Section 3(a) or Section 3(b), and subject to the
provisions of Section 3(c). That number of each type of Options that is equal to
the fraction or percentage specified on Schedule I hereto (the “Vesting
Percentage”) of the total number of such type of Options that are subject to
this Agreement, in each case rounded down to the nearest whole number of such
type of Options, shall become exercisable on each of the dates specified on
Schedule I hereto (each such date, together with any other date on which Options
vest pursuant to this Agreement, a “Vesting Date”).
(b)    If rounding pursuant to Section 3(a) prevents any portion of an Option
from becoming exercisable on a particular Vesting Date (any such portion, an
“Unvested Fractional Option”), one additional Option to purchase a share of the
type of Common Stock covered by such Option will become exercisable on the
earliest succeeding Vesting Date on which the cumulative fractional amount of
all Unvested Fractional Options to purchase shares of such type of Common Stock
(including any Unvested Fractional Option created on such succeeding Vesting
Date) equals or exceeds one whole Option, with any excess treated as an Unvested
Fractional Option thereafter subject to the application of this Section 3(b).
Any Unvested Fractional Option comprising part of a

2



--------------------------------------------------------------------------------



whole Option that vests pursuant to the preceding sentence will thereafter cease
to be an Unvested Fractional Option.
(c)    Notwithstanding the foregoing, (i) in the event that any date on which
Options would otherwise become exercisable is not a Business Day, such Options
will become exercisable on the first Business Day following such date, (ii) all
Options will become exercisable on the date of the Grantee’s termination of
employment or, if the Grantee is a non-employee director of the Company, on the
date of the Grantee’s termination of service as such if (A) the Grantee’s
employment with the Company or a Subsidiary or service as a non-employee
director, as applicable terminates by reason of Disability or (B) the Grantee
dies while employed by the Company or a Subsidiary or while serving as a
non-employee director of the Company, as applicable, and (iii) if the Grantee’s
employment with the Company or a Subsidiary is terminated by the Company or such
Subsidiary without Cause, any unvested Options will become exercisable to the
extent, if any, indicated on Schedule I.
(d)    To the extent the Options become exercisable, such Options may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.
(e)    The Grantee acknowledges and agrees that the Plan Administrator, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Options and that the exercise by the Grantee of Options will be subject
to the further condition that such exercise is made in accordance with all such
rules and regulations as the Plan Administrator may determine are applicable
thereto.
4.    Manner of Exercise. Options will be considered exercised (as to the number
of Options specified in the notice referred to in Section 4(c)(i)) on the latest
of (a) the date of exercise designated in the written notice referred to in
Section 4(c)(i), (b) if the date so designated is not a Business Day, the first
Business Day following such date or (c) the earliest Business Day by which the
Company has received all of the following:
(i)    Written notice, in such form as the Plan Administrator may require,
containing such representations and warranties as the Plan Administrator may

3



--------------------------------------------------------------------------------



require and designating, among other things, the date of exercise and the number
and type of shares of Common Stock to be purchased by exercise of Options (each,
an “Option Share”);
(ii)    Payment of the applicable Base Price for each Option Share in any (or a
combination) of the following forms: (A) cash, (B) check, (C) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay such Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) or (D) the delivery of irrevocable
instructions via the Company’s online grant and administration program for the
Company to withhold the number of shares of Common Stock (valued at the Fair
Market Value of such Common Stock on the date of exercise) required to pay such
Base Price (and, if applicable, the Required Withholding Amount as described in
Section 5) that would otherwise be delivered by the Company to the Grantee upon
exercise of the Options; and
(iii)    Any other documentation that the Plan Administrator may reasonably
require.
5.    Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that
the Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of the applicable
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) that is equal to the amount of all federal, state and other
governmental taxes required to be withheld by the Company or any Subsidiary of
the Company upon such exercise, as determined by the Company (the “Required
Withholding Amount”), unless provisions to pay such Required Withholding Amount
have been made to the satisfaction of the Company. If the Grantee elects to make
payment of the applicable Base Price by delivery of irrevocable instructions to
a broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay such Base Price, such instructions may also include instructions
to deliver the Required Withholding Amount to the Company. In such case, the
Company will notify the broker promptly of its determination of the Required
Withholding Amount.
6.    Payment or Delivery by the Company. As soon as practicable after receipt
of all items referred to in Section 4, and subject to the withholding referred
to in Section 5, the Company will (a) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of Common Stock purchased by
exercise of Options and (b) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of Common Stock as provided in Section 2.
Any delivery of shares of Common Stock will be deemed effected for all purposes
when certificates representing such shares have been delivered personally to the
Grantee or, if delivery is by mail, when the stock transfer agent of the Company
has deposited the certificates in the United States mail, addressed to the
Grantee or at the time the stock transfer agent initiates transfer of shares to
a brokerage account through Depository Trust Company for the benefit of the
Grantee, if applicable, and any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the

4



--------------------------------------------------------------------------------



amount equal to the amount of the cash payment, has been delivered personally to
the Grantee or deposited in the United States mail, addressed to the Grantee.
7.    Early Termination of Options. Subject to any longer period of
exercisability specified in Schedule I hereto, the Options will terminate, prior
to the expiration of the Term, at the time specified below:
(a)    Subject to Section 7(b), if the Grantee’s employment with the Company or
a Subsidiary is terminated or, if the Grantee is a non-employee director of the
Company, if the Grantee’s service to the Company as such is terminated, in each
case other than (i) by the Company or such Subsidiary for Cause, or (ii) by
reason of death or Disability, then the Options will terminate at the Close of
Business on the first Business Day following the expiration of the 90-day period
that began on the date of termination of the Grantee’s employment or, in the
case of a non-employee director of the Company, at the Close of Business on the
first Business Day following the expiration of the one-year period that began on
the date of termination of the Grantee’s service as a non-employee director of
the Company.
(b)    If the Grantee dies while employed by the Company or a Subsidiary or
while serving as a non-employee director of the Company, as applicable, or prior
to the expiration of a period of time following termination of the Grantee’s
employment or service during which the Options remain exercisable as provided in
Section 7(a) or Section 7(c), as applicable, the Options will terminate at the
Close of Business on the first Business Day following the expiration of the
one-year period that began on the date of the Grantee’s death.
(c)    Subject to Section 7(b), if the Grantee’s employment with the Company or
a Subsidiary terminates by reason of Disability, or, if the Grantee is a
non-employee director of the Company, if the Grantee’s service to the Company as
such is terminated by reason of Disability, then the Options will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period that began on the date of termination of the Grantee’s
employment or service.
(d)    If the Grantee’s employment with the Company or a Subsidiary is
terminated by the Company or such Subsidiary for Cause, or, if the Grantee is a
non-employee director of the Company, if the Grantee’s service to the Company as
such is terminated by the Company for Cause, then the Options will terminate
immediately upon such termination of the Grantee’s employment or service.
In any event in which Options remain exercisable for a period of time following
the date of termination of the Grantee’s employment or service as provided
above, the Options may be exercised during such period of time only to the
extent the same were exercisable as provided in Section 3 on such date of
termination of the Grantee’s employment or service. Notwithstanding any period
of time referenced in this Section 7 or any other provision of this Section 7
that may be construed to the contrary, the Options will in any event terminate
upon the expiration of the Term.
Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company. Unless the Plan

5



--------------------------------------------------------------------------------



Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement.
8.    Nontransferability. Options are not transferable (either voluntarily or
involuntarily), before or after Grantee’s death, except as follows: (a) during
Grantee’s lifetime, pursuant to a domestic relations order, issued by a court of
competent jurisdiction, that is not contrary to the terms and conditions of the
Plan or this Agreement, and in a form acceptable to the Plan Administrator; or
(b) after Grantee’s death, by will or pursuant to the applicable laws of descent
and distribution, as may be the case. Any person to whom Options are transferred
in accordance with the provisions of the preceding sentence shall take such
Options subject to all of the terms and conditions of the Plan and this
Agreement, including that the vesting and termination provisions of this
Agreement will continue to be applied with respect to the Grantee. Options are
exercisable only by the Grantee (or, during the Grantee’s lifetime, by the
Grantee’s court appointed legal representative) or a person to whom the Options
have been transferred in accordance with this Section.
9.    No Stockholder Rights. Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by the
Options, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 10.15 or Section
10.16, as applicable, of the Plan.
10.    Adjustments.
(a)    The Options will be subject to adjustment (including, without limitation,
as to the Base Price) in such manner as the Plan Administrator, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in Section 4.2 of the Plan following the Grant Date.
(b)    In the event of any Approved Transaction, Board Change or Control
Purchase following the Grant Date, the Options may become exercisable in
accordance with Section 10.1(b) of the Plan.
11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.7 or Section 10.8, as applicable, of the Plan, the Grantee will not exercise
the Options, and the Company will not be obligated to make any cash payment or
issue or cause to be issued any shares of Common Stock, if counsel to the
Company determines that such exercise, payment or issuance would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of Common Stock are listed or quoted. The

6



--------------------------------------------------------------------------------



Company will in no event be obligated to take any affirmative action in order to
cause the exercise of the Options or the resulting payment of cash or issuance
of shares of Common Stock to comply with any such law, rule, regulation or
agreement.
12.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the address specified for the
Company in Schedule I hereto. Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.
13.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.6(b) or Section 10.7(b), as
applicable, of the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee:
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Plan Administrator (i) to cure any ambiguity or to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, (ii) to add to the covenants and agreements of the
Company for the benefit of the Grantee or surrender any right or power reserved
to or conferred upon the Company in this Agreement, subject to any required
approval of the Company’s stockholders, and provided, in each case, that such
changes or corrections will not adversely affect the rights of the Grantee with
respect to the Award evidenced hereby or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and
(b)    subject to any required action by the Board of Directors or the
stockholders of the Company, the Options granted under this Agreement may be
canceled by the Plan Administrator and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Options to the extent then exercisable.
14.    Grantee Employment or Status as a Director. Nothing contained in this
Agreement, and no action of the Company or the Plan Administrator with respect
hereto, will confer or be construed to confer on the Grantee any right to
continue in the employ of the Company or any Subsidiary or as a non-employee
director of the Company or interfere in any way with the right of the Company or
any employing Subsidiary (or the Company’s stockholders in the case of a
non-employee director) to terminate the Grantee’s employment or service, as

7



--------------------------------------------------------------------------------



applicable, at any time, with or without Cause, subject to the provisions of any
employment agreement between the Grantee and the Company or any Subsidiary.
15.    Nonalienation of Benefits. Except as provided in Section 8, (a) no right
or benefit under this Agreement will be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same will be void, and (b) no
right or benefit hereunder will in any manner be subjected to or liable for the
debts, contracts, liabilities or torts of the Grantee or other person entitled
to such benefits.
16.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
17.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
18.    Rules by Plan Administrator. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Plan Administrator may adopt from time to time.
19.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 15, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.
20.    Grantee Acknowledgment. The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.
21.    Code Section 409A Compliance. To the extent that Section 409A of the Code
or the related regulations and Treasury pronouncements (“Section 409A”) is
applicable to the Grantee in connection with the Award, if any provision of this
Agreement would result in the

8



--------------------------------------------------------------------------------



imposition of an excise tax under Section 409A, that provision will be reformed
to avoid imposition of the excise tax and no action taken to comply with Section
409A shall be deemed to impair a benefit under this Agreement.







9



--------------------------------------------------------------------------------





Schedule I
to Liberty Interactive Corporation
Nonqualified Stock Option Agreement
[NOA][NND][QOA][QOX]____________




Grant Date:
__________ __, 201_
Issuer/Company:
Liberty Interactive Corporation, a Delaware corporation
Plan:
Liberty Interactive Corporation ______________ Incentive Plan
Plan Administrator:
[The Compensation Committee of the Board of Directors of the Company appointed
by the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan] [The Board of Directors of the Company]
Common Stock:
Series A Liberty Interactive Common Stock (“LINTA Common Stock”)[; and/or
Series A Liberty Ventures Common Stock (“LVNTA Common Stock”), as applicable.]
Option Termination Date:
The [7th][10th] anniversary of the Grant Date.
Base Price:
The Base Price for LINTA Common Stock: $_________[; and/or
The Base Price for LVNTA Common Stock: $_________, as applicable.]
Vesting Percentage:
________%
Vesting Dates:
_____________________________________
Additional Vesting Terms:
[INCLUDE ONLY IN STANDARD OPTION AGREEMENT FOR LIC EMPLOYEES; DO NOT INCLUDE IN
STANDARD OPTION AGREEMENT FOR QVC U.S. OR FOREIGN EMPLOYEES, STANDARD OPTION
AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS OR IN MULTI-YEAR OPTION AGREEMENT.]


If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause, any unvested Options that
otherwise would become exercisable during the remainder of the calendar year in
which the Grantee’s employment with the Company or a Subsidiary is terminated
will become exercisable on the date of the Grantee’s termination of employment.


[INCLUDE ONLY IN MULTI-YEAR OPTION AGREEMENT






--------------------------------------------------------------------------------











 
FOR LIC EMPLOYEES.]


If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause prior to _________ [Insert final
Vesting Date], the number of each type of Option subject to this Agreement that
shall become exercisable as of the date of such termination shall equal the sum
of (a) the number of such Options that would have become exercisable during the
Forward Vesting Period had the Grantee remained in the employ of the Company or
a Subsidiary for the entire Forward Vesting Period plus (b) the number of such
Options that is equal to the product (rounded down to the nearest whole number)
of (i) the total number of such Options subject to this Agreement minus (A) any
such Options that have already become exercisable prior to the date of such
termination and (B) any such Options that would have become exercisable during
the Forward Vesting Period in clause (a) above multiplied by (ii) a fraction,
the numerator of which is the total number of days elapsed during the period
beginning on the Grant Date, and ending on the date of termination, inclusive,
and the denominator of which is the total number of days during the period
beginning on the Grant Date, and ending on _________ [Insert final Vesting
Date], inclusive.


For purposes of determining the number of Options that would have become
exercisable in clause (a) above, “Forward Vesting Period” shall mean the period
beginning on the date of termination and ending on the corresponding day (or, if
there is no corresponding day, on the last day) of (x) the ninth month
thereafter, if the Grantee is an Assistant Vice President or Vice President of
the Company or a Subsidiary on the date of termination of his or her employment
with the Company or a Subsidiary or (y) the twelfth month thereafter, if the
Grantee is a Senior Vice President or Executive Vice President of the Company or
a Subsidiary on the date of termination of his or her employment with the
Company or a Subsidiary.
Additional Exercisability Terms:
[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES; DO NOT
INCLUDE IN STANDARD OPTION AGREEMENT FOR QVC U.S. OR FOREIGN EMPLOYEES OR IN
STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS.]


Section 7 of the Option Agreement is supplemented as follows:


1.The following sentence is added to the end of Section 7(b):


If the Grantee dies prior to the expiration of a period of time following
termination of the Grantee’s employment during which the Options remain
exercisable as provided in Section




2

--------------------------------------------------------------------------------



 
7(e), the Options will terminate at the Close of Business on the first Business
Day following the later of the expiration of (i) the one-year period that began
on the date of the Grantee’s death or (ii) the Special Termination Period (as
defined in Section 7(e)).


2. The following provisions are added as Section 7(e):


Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary is terminated by the Company or such Subsidiary without Cause, the
Options will terminate at the Close of Business on the first Business Day
following the expiration of the Special Termination Period. The Special
Termination Period is the period of time beginning on the date of the Grantee’s
termination of employment and continuing for the number of days that is equal to
the sum of (i) 90, plus (ii) 180 multiplied by the Grantee’s total Years of
Continuous Service. A Year of Continuous Service means a consecutive 12-month
period, measured by the Grantee’s hire date (as reflected in the payroll records
of the Company or a Subsidiary) and the anniversaries of that date, during which
the Grantee is employed by the Company or a Subsidiary (or an applicable
predecessor of the Company) without interruption. If the Grantee was employed by
a Subsidiary at the time of such Subsidiary’s acquisition by the Company, the
Grantee’s employment with the Subsidiary prior to the acquisition date will be
included in determining the Grantee’s Years of Continuous Service unless the
Plan Administrator, in its sole discretion, determines that such prior
employment will be excluded.
 
Additional Provisions Applicable to Grantees who hold the office of [Vice
President][Senior Vice President] or above as of the Grant Date:
[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES (AT VP
LEVEL) AND IN STANDARD OPTION AGREEMENTS FOR QVC U.S. AND FOREIGN EMPLOYEES (AT
SVP LEVEL); DO NOT INCLUDE IN STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE
DIRECTORS.]


Forfeiture for Misconduct and Repayment of Certain Amounts. If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may




3

--------------------------------------------------------------------------------



 
reasonably determine, taking into account, in addition to any other factors
deemed relevant by the Plan Administrator, the extent to which the market value
of Common Stock during the Misstatement Period was affected by the error(s)
giving rise to the need for such restatement. “Forfeitable Benefits” means (i)
any and all cash and/or shares of Common Stock received by the Grantee (A) upon
the exercise during the Misstatement Period of any SARs held by the Grantee or
(B) upon the payment during the Misstatement Period of any Cash Award or
Performance Award held by the Grantee, the value of which is determined in whole
or in part with reference to the value of Common Stock, and (ii) any proceeds
received by the Grantee from the sale, exchange, transfer or other disposition
during the Misstatement Period of any shares of Common Stock received by the
Grantee upon the exercise, vesting or payment during the Misstatement Period of
any Award held by the Grantee. By way of clarification, “Forfeitable Benefits”
will not include any shares of Common Stock received upon exercise of any
Options during the Misstatement Period that are not sold, exchanged, transferred
or otherwise disposed of during the Misstatement Period. “Misstatement Period”
means the 12-month period beginning on the date of the first public issuance or
the filing with the Securities and Exchange Commission, whichever occurs
earlier, of the financial statement requiring restatement.
Qualifying Service:
[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES AND IN
STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS; DO NOT INCLUDE IN
STANDARD OPTION AGREEMENT FOR QVC U.S. OR FOREIGN EMPLOYEES.]


Unless the Plan Administrator in its sole discretion determines otherwise in
connection with the commencement of employment or service to Liberty Media
Corporation or its Subsidiary, notwithstanding anything to the contrary in this
Agreement, Grantee’s employment or service with Liberty Media Corporation or any
entity that is a Subsidiary of Liberty Media Corporation at the time of
determination shall be deemed to be employment or service with the Company for
all purposes under the Awards granted pursuant to this Agreement.
Company Notice Address:
Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Data Privacy
[INCLUDE ONLY IN STANDARD OPTION AGREEMENT FOR QVC FOREIGN EMPLOYEES.]


The following provisions are added to the Option Agreement as Section 22:






4

--------------------------------------------------------------------------------



 


22. Data Privacy.


(a)The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Company
and its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company and its Subsidiaries and Affiliates may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, bonus and employee
benefits, nationality, job title and description, any shares of stock or
directorships or other positions held in the Company, its Subsidiaries and
Affiliates, details of all options, stock appreciation rights, restricted
shares, restricted share units or any other entitlement to shares of stock or
other Awards granted, canceled, exercised, vested, unvested or outstanding in
the Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).


(b)The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that the Grantee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares of stock acquired with respect to an Award.


(c)The Grantee understands that Data will be held only as long as is necessary
to implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that the Grantee may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to


5

--------------------------------------------------------------------------------





 
participate in the Plan. For more information on the consequences of a refusal
to consent or withdrawal of consent, the Grantee may contact the Grantee’s local
human resources representative.
 
 
 
 


















6